Citation Nr: 0609599	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-24 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel



INTRODUCTION

The veteran had active military service from February to June 
1983 and from September 1983 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran currently resides within the 
jurisdiction of the Lincoln RO.

The statement of the case sent in April 2004 also included 
issues as to the disability ratings for the veteran's 
service-connected gastrointestinal and cervical spine 
disorders and service connection for low back pain.  The 
veteran did not perfect an appeal as to these issues, as the 
RO notified her in a September 2004 letter.  At that time, 
she was told that her statement of July 2004 would be 
accepted in lieu of an appeal as to the pes planus issue, 
but, since that was the only condition mentioned in that 
statement, she still had to appeal the other issues.  She was 
also told that she had until March 2005 to do so, but there 
is no correspondence from her within that time period that 
can reasonably be construed as an appeal for any other issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran was last provided an examination for her pes 
planus disability in March 2003, three years ago.  Where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2005).  The VA outpatient treatment records since 
that examination include findings suggesting that the 
veteran's disability has worsened.  For example, although the 
2003 VA examination noted essentially normal examination 
other than the loss of arch support bilaterally, a June 2004 
podiatry clinic note indicated that the veteran's feet 
exhibited significant pes planus with evidence of 
hyperpronation and complete loss of longitudinal and 
metatarsal arches noted upon weightbearing.  It is also 
necessary that an examination be conducted because the VA 
outpatient treatment records indicate the veteran's 
complaints of pain are "atypical," suggesting that perhaps 
her complaints are not in accord with the objective 
manifestations of her disability.

While this case is before the RO, the veteran's more recent 
VA outpatient treatment records should be obtained, and she 
should be provided a notification letter in accordance with 
current guidelines.

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).

2.  Obtain the veteran's medical records 
from the VA Medical Center for treatment 
of foot disability from 2005 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the more recent VA 
treatment records and any other evidence 
identified by the veteran, schedule her 
for a VA examination to evaluate the 
severity of her service-connected pes 
planus with chronic plantar fasciitis.  
All findings needed to evaluate


this condition should be recorded in the 
examination report.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop this 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


